DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/454,996 filed on 6/27/2019. Claims 1-4, 6-7, 9-10, 16-18 were amended, claims 11, 15 and 19-20 were cancelled, and claims 21-24 were newly added in the reply filed on 2/18/2022. Claims 1-3, 6-7, 9-10, 16, 18 and 23-24 were amended, claims 21-22 were cancelled, and claims 25-26 were newly added in the reply filed on 6/29/2022. Claims 12-14, 17, and 18 were cancelled, claims 27-31 were added, and claims 1, 2, 4, 8-10, 16, and 23 were amended in the reply filed on 9/27/2022. Claims 1-10, 16, 23-31 are pending. This action is final.

Response to Arguments
Regarding Applicant’s argument starting on page 10 regarding claims 1-20: Applicant’s arguments filed with respect to the rejection made under 35 USC § 101 have been fully considered, and they are persuasive. The amendments made to independent claims 1, 9, and 16 render them patent eligible for integrating the automatic transmitting and rendering of visualizations determined based on sensor readings and associated threshold levels. Rejections made under 35 USC § 101 have been withdrawn.
Regarding Applicant’s argument starting on page 20 regarding claims 1-10, 12-14, 16-18 and 23-26: Applicant’s arguments filed with respect to the rejection made under 35 USC § 103 have been fully considered, but they are all either moot or unpersuasive. The independent claims 1, 9, and 16 are now rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Jones (U.S. Pub. No. 2019/0114714) in view of Skaff (U.S. Pub No. 2017/0286901).
Applicant argues that Bobo in view of Jones does not teach a visualization that includes a digital image of the item obtained from an item listing of an online retailer from which the item was purchased. Examiner agrees, but now rejects these claims limitations over Bobo in view of Jones in view of Skaff. Applicants arguments with regard to this claim language are moot. See rejection below.
Applicant further argues that Bobo in view of Jones does not teach a visualization that includes a first graphic indicating that an item is at risk of becoming damaged based on the one or more measurements exceeding only the first threshold and a second graphic indicating that the item has been damaged based on the one or more measurements exceeding both the first threshold level and the second threshold level. Examiner maintains, however, that the combination of Bobo in view of Jones teaches this claim language. As described in the rejection below, Bobo teaches an embodiment in which buttons labeled Shock, Vibration, Temperature, and Humidity are outlined in red when the corresponding measurement readings are outside the preset acceptable range. In addition, Jones teaches using different colors (green, yellow, and red) to represent different quality degradation. Specifically, Jones teaches its system using yellow to indicate that partial quality degradation has occurred (a first threshold) and red to indicate major quality degradation has occurred (a second threshold). Examiner argues that it would have been obvious to one of ordinary skill in the art at time of filing to combine Bobo and Jones in order adjust the colored button outline of Bobo to become yellow when a first environmental threshold is exceeded, and red when a second environmental threshold is exceeded. This combination would be obvious because both Bobo and Jones use color in order to indicate certain thresholds exceeded. Bobo only uses one threshold with one indicative color, but Jones uses two thresholds with two indicative colors. Applicant further argues that Jones does not actually teach a visual indication using the color described, but this is not required since Bobo already teaches this part of the claim limitation. Jones teaches using colors to indicate different exceeded thresholds, which one of ordinary skill in the art at the time of filing would have seen as obvious to combine with the colored visualization technique of Bobo.
Applicant further argues that Bobo in view of Jones does not teach amended claim 23. Examiner agrees, but now rejects these claims limitations over Bobo in view of Jones in view of Skaff. Applicants arguments with regard to this claim language are moot. See rejection below.
With further regard to claim 23 Applicant argues that it is the color of the indicators that shows whether the associated sensors are within or outside acceptable levels, not the positioning of the indicators. Examiner disagrees, however. In Bobo (Fig. 13, elements 324, 328, 327a-f, 329a-b), there is displayed status bar with ticks indicating temperatures along with indicators representative of temperature sensor readings. Depending on the temperature readings recorded by the temperature sensor, the respective indicators will move up or down along the status bar. This moving up and down along the status bar also moves the indicator up or down in relation to the item indicator 322. When Bobo is combined with Skraff this indicator 322 can be replaced with an image of the item gathered from an online retailer, as described in Skraff. Also, as described in Bobo [0107], the indicators 327a-f and 329a-b may have their fill within the status bar color coded depending on whether the corresponding measurement readings are inside or outside of a predefined range (threshold). As established above and in the rejection below, Bobo only uses one threshold with one indicative color, but Jones uses two thresholds with two indicative colors. It would have been obvious to one of ordinary skill in the art at time of filing to combine Bobo and Jones in order adjust the status bar fill color of Bobo to become yellow when a first environmental threshold is exceeded, and red when a second environmental threshold is exceeded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-10, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Jones (U.S. Pub. No. 2019/0114714) in view of Skaff (U.S. Pub No. 2017/0286901).
Regarding the following claim 1, 9 and 16 limitations, Bobo, as shown, discloses the following limitations:
A computer-implemented method, comprising: receiving, from sensors associated with an item, event data indicating measurements of environmental conditions ...  [See [0065]; [0026]; [0127]; Bobo teaches using a suite of sensors 24 to monitor environmental conditions of a plurality of containers being transported.]
... determining, by a processor and based on resistance data that defines a plurality of threshold levels for the environmental conditions in association with the item, that one or more of the measurements exceed at least one of a first threshold level ... for a specific environmental condition associated with the item; [See [0015]; Bobo teaches preset acceptable environmental condition levels defined by the asset owners. Bobo further teaches sending an alert whenever a measured environmental condition parameter crosses outside the acceptable levels (i.e.  measurements of the environmental condition exceed the threshold level).]
... generating, based on the one or more measurements exceeding at least one of the first threshold level or the second threshold level, a visualization that includes: ... (an image indicative of the item) ... a graphical element that is graphically representative of the specific environmental condition and positioned with respect to ... (an image indicative of the item) ... to indicate the item being subjected to a probability of damage that results from the environmental condition; [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number (i.e. a first graphical element that is graphically representative of the item), and when the container is experiencing an environmental condition outside allowable levels (i.e. based on the one or more measurements exceeding at least one of the first threshold level), a distinct red border (i.e. a second graphical element that is graphically representative of the specific environmental condition) appears around the button. Bobo further teaches that when the container is experiencing an environmental condition outside allowable levels the asset is in a potentially damaging environment or potentially experienced damage (i.e. positioned with respect to the first graphical element to indicate the item being subjected to a probability of damage that results from the environmental condition).]
... and automatically transmitting, by the processor and via a network, the visualization to a computing device that corresponds to a predetermined entity associated with the item responsive to the first threshold level or the second threshold level being exceeded, thereby causing the computing device to render the visualization on a display screen of the computing device. [See [0015]; [0017]; [0020]; [0060]; [0090-0093]; (Fig. 11, elements 256, 258 and 260); Bobo teaches displaying a graphical user interface (comprising the button labeled with the container identification number and distinct red border described above) to a program operator in charge of monitoring environmental conditions of a container. Bobo further teaches sending information using computer processors and a network.]
While Bobo implies that its asset tracking functions take place during transportation between locations, it does not explicitly disclose two locations between which the transportation takes place. Jones does, however, disclose asset tracking during the transportation of packages between two locations as shown below:
... the measurements of the environmental conditions being generated while the item is being transported from an origination location to a destination location; [See [0066]; [0205]; Jones teaches tracking environmental conditions while transporting them between a source location and a destination location.]
Further, Bobo does not disclose the following limitations alone, however Bobo in view of Jones does:
... a second threshold level ... [0134]; (Fig. 21); [0205]; Jones teaches using different colors (green, yellow, and red) to represent different quality degradation. Specifically, Jones teaches its system using yellow to indicate that partial quality degradation has occurred and red to indicate major quality degradation has occurred (i.e. a second threshold).]
... the graphical element comprising a first graphic indicating that the item is at risk of becoming damaged based on the one or more measurements exceeding only the first threshold level, the graphical element comprising a second graphic indicating that the item has been damaged based on the one or more measurements exceeding both the first threshold level and the second threshold level; [See (Fig. 12, elements 302a-d and 304a-d); [0104]; Bobo teaches an embodiment in which buttons labeled Shock, Vibration, Temperature, and Humidity are outlined in red (i.e. the second graphical element comprising a second graphic indicating that the item has been damaged based on the one or more measurements exceeding ... the first threshold) when the corresponding measurement readings are outside the preset acceptable range (i.e. the specific environmental condition for which the threshold level is exceeded).] [See Jones [0134]; (Fig. 21); [0205]; Jones teaches using different colors (green, yellow, and red) to represent different quality degradation (i.e. indicating that the item has been damaged). Specifically, Jones teaches its system using yellow to indicate that partial quality degradation has occurred (i.e. the first threshold) and red to indicate major quality degradation has occurred (i.e. the second threshold).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring system of Bobo with the source location and destination location feature and the threshold indicating feature of the asset tracking environmental condition monitoring system of Jones.  By making this combination, the system of Bobo would be able to indicate to a program operator exactly where a tracked asset came from, and is going. One of ordinary skill in the art would have recognized that his additional information would be beneficial in making decisions and determinations related to the environmental condition monitoring of an asset.  Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results. Further, by making this combination, the system of Bobo would be able to graphically indicate the level of potential degradation of items in transit. While Bobo teaches using a red border to indicate potential item damage based on environmental conditions exceeding a threshold, Bobo in view of Jones would be able to indicate different levels of potential item damage. This would benefit a user of the system by communicating this more detailed potential item damage information, thereby allowing the user to have a more detailed understanding of the status of the items in transit.
Bobo in view of Jones does not, however Skaff does, explicitly and specifically disclose the following limitations:
... a digital image of the item obtained from an item listing of an online retailer from which the item was purchased ... [See [0127-0129]; Skaff teaches automatically searching product listings of online retailers for images of a product. Skaff further teaches automatically inserting the image acquired from the online retailer.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking user interface of Bobo in view of Jones with the image collecting feature of Skaff. As alluded to in paragraph [0130] of Skaff, it is helpful for a user to have accurate product imagery in order best make decisions regarding the product. By making this combination, a user of Bobo in view of Jones would be able to quickly determine exactly the product in question. This is because an image of a product contains a high density of information, and conveys more information than a text name or description. Providing a collected image using the method of Skaff would also allow a user of Bobo in view of Jones to be able to better visualize the effects of environmental conditions on the product. For example, a user may be able to use an image of a product to visualize how a sturdy boxed product would be affected by pressure versus how a flimsy bagged product would be affected.
Regarding the following claim 4 limitations, Bobo in view of Jones in view of Skaff, as shown, disclose all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein the generating the visualization includes combining a visualization effect that corresponds to the specific environmental condition with ... (the image indicative of the item) ... [See [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button.]
Bobo in view of Jones does not, however Skaff does, explicitly and specifically disclose the following limitations:
... the digital image of the item ... [See [0127-0129]; Skaff teaches automatically searching product listings of online retailers for images of a product. Skaff further teaches automatically inserting the image acquired from the online retailer.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking user interface of Bobo in view of Jones with the image collecting feature of Skaff. As alluded to in paragraph [0130] of Skaff, it is helpful for a user to have accurate product imagery in order best make decisions regarding the product. By making this combination, a user of Bobo in view of Jones would be able to quickly determine exactly the product in question. This is because an image of a product contains a high density of information, and conveys more information than a text name or description. Providing a collected image using the method of Skaff would also allow a user of Bobo in view of Jones to be able to better visualize the effects of environmental conditions on the product. For example, a user may be able to use an image of a product to visualize how a sturdy boxed product would be affected by pressure versus how a flimsy bagged product would be affected.
Regarding the following claim 5 limitations, Bobo in view of Jones in view of Skaff, as shown, disclose all claim 1 and 4 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 4, wherein the visualization effect includes a graphical representation of at least one of: the item being exposed to a pressure-threshold, the item being exposed to an acceleration-threshold, the item being exposed to a humidity-threshold, or the item being exposed to a temperature-threshold. [See [0093]; (Fig. 11, elements 256, 258 and 260); [0065]; Bobo teaches displaying a container identification number paired with a distinct color border representative of an environmental condition exceeding a threshold including any of the following: temperature, humidity, acceleration or pressure.]
Regarding the following claim 6 limitations, Bobo in view of Jones in view of Skaff, as shown, disclose all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein the visualization is graphically indicative of the item being subjected to the probability of damage based on exposure to the first threshold or the second threshold level for the specific environmental condition at a specific portion of a shipping route ... [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; (Fig. 19); [0117]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button. Bobo further teaches that when the container is experiencing an environmental condition outside allowable levels, whether that be at a time or during a period of time, the asset is in a potentially damaging environment or potentially experienced damage.]
While Bobo implies that its asset tracking functions take place during transportation between locations, it does not explicitly disclose two locations between which the transportation takes place. Jones does, however, disclose asset tracking during the transportation of packages between two locations as shown below:
... from the origination location to the destination location ... [See [0066]; [0205]; Jones teaches tracking environmental conditions while transporting them between a source location and a destination location.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring system of Bobo with the source location and destination location feature of the asset tracking environmental condition monitoring system of Jones.  By making this combination, the system of Bobo would be able to indicate to a program operator exactly where a tracked asset came from, and is going. One of ordinary skill in the art would have recognized that his additional information would be beneficial in making decisions and determinations related to the environmental condition monitoring of an asset.  Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Regarding the following claim 10 limitations, Bobo in view of Jones in view of Skaff, as shown, disclose all claim 9 limitations. Bobo further discloses the following limitations:
The system of claim 9, wherein the computer-readable instructions further cause the one or more processors to select the graphical element that is graphically representative of the specific environmental condition in response to determining that the first threshold level or the second threshold level for the specific environmental condition has been exceeded. [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button.]
Regarding the following claim 23 limitations, Bobo in view of Jones in view of Skaff, as shown, discloses all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein: the graphical element is positioned at a first positioning ... to indicate that the item is at risk of becoming damaged based on the one or more measurements exceeding only the first threshold level, and the graphical element is positioned at a second positioning ... to indicate that the item has been damaged based on the one or more measurements exceeding both the first threshold level ... [See (Fig. 13, elements 322, 328, 327a-f, 329a-b); [0104-0107]; Bobo teaches a status bar 328 including indicators 327a-f and 329a-b representing temperatures measured by sensors 102 and 104. Bobo further teaches the position of the indicators 327a-f and 329a-b representing different levels of risk of damage (i.e. exceeding only the first threshold ... exceeding both the first threshold and the second threshold) to the contents of the container based on the position of the sensor relative to the contents of the container and temperature reading, and that the indicators will be marked red when measurement readings are outside of a predefined range (threshold).]
Bobo does not, however Jones does, explicitly and specifically disclose the following limitations:
... second threshold ... [0134]; (Fig. 21); [0205]; Jones teaches using different colors (green, yellow, and red) to represent different quality degradation. Specifically, Jones teaches its system using yellow to indicate that partial quality degradation has occurred and red to indicate major quality degradation has occurred (i.e. a second threshold).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring system of Bobo with the source location and destination location feature and the threshold indicating feature of the asset tracking environmental condition monitoring system of Jones.  By making this combination, the system of Bobo would be able to indicate to a program operator exactly where a tracked asset came from, and is going. One of ordinary skill in the art would have recognized that his additional information would be beneficial in making decisions and determinations related to the environmental condition monitoring of an asset.  Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results. Further, by making this combination, the system of Bobo would be able to graphically indicate the level of potential degradation of items in transit. While Bobo teaches using a red border to indicate potential item damage based on environmental conditions exceeding a threshold, Bobo in view of Jones would be able to indicate different levels of potential item damage. This would benefit a user of the system by communicating this more detailed potential item damage information, thereby allowing the user to have a more detailed understanding of the status of the items in transit.
Bobo in view of Jones does not, however Skaff does, explicitly and specifically disclose the following limitations:
... with respect to the digital image of the item ... [See [0127-0129]; Skaff teaches automatically searching product listings of online retailers for images of a product. Skaff further teaches automatically inserting the image acquired from the online retailer.] 
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking user interface of Bobo in view of Jones with the image collecting feature of Skaff. As alluded to in paragraph [0130] of Skaff, it is helpful for a user to have accurate product imagery in order best make decisions regarding the product. By making this combination, a user of Bobo in view of Jones would be able to quickly determine exactly the product in question. This is because an image of a product contains a high density of information, and conveys more information than a text name or description. Providing a collected image using the method of Skaff would also allow a user of Bobo in view of Jones to be able to better visualize the effects of environmental conditions on the product. For example, a user may be able to use an image of a product to visualize how a sturdy boxed product would be affected by pressure versus how a flimsy bagged product would be affected.
Regarding the following claim 29 limitations, Bobo in view of Jones in view of Skaff, as shown, disclose all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, further comprising sensing, by the sensors embedded within a packaging unit that includes the item, the measurements of the environmental conditions. [See (Fig. 4); [0032]; Bobo teaches an asset inside a container equipped with a sensor suite that is part of an environmental and condition monitoring system.]
Regarding the following claim 30 limitations, Bobo in view of Jones in view of Skaff, as shown, disclose all claim 1 limitations. Bobo does not, however Jones does, further discloses the following limitations:
The computer-implemented method of claim 1, further comprising sensing, by the sensors affixed within a cargo area of a vehicle transporting the item, the measurements of the environmental conditions. [See [0012]; Jones teaches using sensors to monitor environmental conditions of a cargo storage of a goods transport vehicle (i.e. a cargo area of a vehicle transporting the item).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the container-based environmental condition sensor suite of Bobo with the cargo-storage-area-based environmental condition sensor suite of Jones. By making this combination, a user of Bobo could adapt the sensor suite to monitor the condition of more cargo at once using the same number of sensors. This would save the user the cost of purchasing a sensor suite for every individual container being shipped.
Regarding the following claim 31 limitations, Bobo in view of Jones in view of Skaff, as shown, disclose all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein the sensors include at least one of: a pressure transducer sensor; an accelerometer sensor; a humidity sensor; or a temperature sensor. [See [0012]; [0065]; Bobo teaches utilizing sensors including humidity sensors, accelerometers, temperature sensors, and pressure sensors.]

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Jones (U.S. Pub. No. 2019/0114714) in view of Skaff (U.S. Pub No. 2017/0286901) in view of Law (U.S. Pub. No. 2017/0229000).
Regarding the following claim 2 limitations, Bobo in view of Jones in view of Skaff, as shown, disclose all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein the visualization comprises ... the graphical element that is graphically representative of the specific environmental condition with respect to ... (the image indicative of the item) ... to represent the item being subjected to the specific environmental condition. [See [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button (i.e. the second graphical element).]
Bobo in view of Jones does not, however Skaff does, explicitly and specifically disclose the following limitations:
... the digital image ... [See [0127-0129]; Skaff teaches automatically searching product listings of online retailers for images of a product. Skaff further teaches automatically inserting the image acquired from the online retailer.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking user interface of Bobo in view of Jones with the image collecting feature of Skaff. As alluded to in paragraph [0130] of Skaff, it is helpful for a user to have accurate product imagery in order best make decisions regarding the product. By making this combination, a user of Bobo in view of Jones would be able to quickly determine exactly the product in question. This is because an image of a product contains a high density of information, and conveys more information than a text name or description. Providing a collected image using the method of Skaff would also allow a user of Bobo in view of Jones to be able to better visualize the effects of environmental conditions on the product. For example, a user may be able to use an image of a product to visualize how a sturdy boxed product would be affected by pressure versus how a flimsy bagged product would be affected.
Bobo in view of Jones in view of Skaff does not, however Law does, disclose the following limitations:
... an animation that includes a plurality of frames that when displayed sequentially animate ... [See [0077; Fig. 4]; Law teaches using a visual indication when a time-temperature threshold has been exceeded comprising a blinking light signal (i.e. an animation that includes a plurality of frames that when displayed sequentially animate).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring system of Bobo in view of Jones in view of Skaff with the indicator animating feature of Law.  By making this combination, the system of Bobo in view of Jones in view of Skaff would be able to indicate to an operator that a threshold has been exceeded in a more engaging and attention-grabbing way. Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Moreover, any differences between the temperature information conveyed in the prior art applied and the claimed temperature information conveyance can only be found in the non-functional descriptive material of the data (i.e., an animation that includes a plurality of frames that when displayed sequentially animate).  This merely descriptive data cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.  In re Ngai, 367 F.3d 1336, 1339; 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); cf. In re Gulack, 703 F.2d 1381, 1385; 217 USPQ 401, 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability).  Conveying the information by way of sequential animated frames versus another descriptive way (e.g., textually, still graphics, color coding, etc.) is not functionally related to the substrate generic computer device (which is capable of displaying any or all of these) and does not impart a patentable distinction because the difference is '"useful and intelligible only to the human mind.'" In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).
Regarding the following claim 3 limitations, Bobo in view of Jones in view of Skaff, as shown, disclose all claim 1 limitations while Bobo in view of Jones in view of Skaff in view of Law discloses all claim 2 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 2, wherein the ... (visualization) ... is shown with respect to a timeline that indicates one or more points in time at which the item has been subjected to the first threshold level ... for the specific environmental condition. [See [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; (Fig. 19); [0117]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button. Bobo further teaches displaying a timeline representative of environmental condition data collected and including a graphical indicator representative of allowable levels of an environmental condition, as well as data points beyond the graphical indicator representative of times in which the allowable levels of an environmental condition were exceeded (i.e. indicates one or more points in time at which the item has been subjected to the first threshold level and the second threshold level for the environmental condition).]
Bobo does not, however Jones does, disclose the following limitations:
... the first threshold level and the second threshold level for the specific environmental condition; [0134]; (Fig. 21); [0205]; Jones teaches using different colors (green, yellow, and red) to represent different quality degradation. Specifically, Jones teaches its system using yellow to indicate that partial quality degradation has occurred and red to indicate major quality degradation has occurred (i.e. a second threshold).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring system of Bobo with the dual threshold indicating feature of the asset tracking environmental condition monitoring system of Jones.  By making this combination, the system of Bobo would be able to graphically indicate the level of potential degradation of items in transit. While Bobo teaches using a red border to indicate potential item damage based on environmental conditions exceeding a threshold, Bobo in view of Jones would be able to indicate different levels of potential item damage. This would benefit a user of the system by communicating this more detailed potential item damage information, thereby allowing the user to have a more detailed understanding of the status of the items in transit.
Bobo in view of Jones in view of Skaff does not, however Law does, disclose the following limitations:
... the animation ... [See [0077; Fig. 4]; Law teaches using a visual indication when a time-temperature threshold has been exceeded comprising a blinking light signal (i.e. an animation that includes a plurality of frames that when displayed sequentially animate).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring system of Bobo with the indicator animating feature of Law.  By making this combination, the system of Bobo in view of Jones in view of Skaff would be able to indicate to an operator that a threshold has been exceeded in a more engaging and attention-grabbing way. Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Moreover, any differences between the temperature information conveyed in the prior art applied and the claimed temperature information conveyance can only be found in the non-functional descriptive material of the data (i.e., an animation that includes a plurality of frames that when displayed sequentially animate).  This merely descriptive data cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.  In re Ngai, 367 F.3d 1336, 1339; 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); cf. In re Gulack, 703 F.2d 1381, 1385; 217 USPQ 401, 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability).  Conveying the information by way of sequential animated frames versus another descriptive way (e.g., textually, still graphics, color coding, etc.) is not functionally related to the substrate generic computer device (which is capable of displaying any or all of these) and does not impart a patentable distinction because the difference is '"useful and intelligible only to the human mind.'" In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Jones (U.S. Pub. No. 2019/0114714) in view of Skaff (U.S. Pub No. 2017/0286901) in view of Ko (U.S. Pub. No. 2020/0005240).
Regarding the following claim 7 limitations, Bobo in view of Jones in view of Skaff, as shown, disclose all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein the visualization ... (is displayed) ... when the one or more measurements exceed the first threshold level or the second threshold level for the specific environmental condition associated with the item. [See [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button.]
Bobo in view of Jones in view of Skaff does not, however Ko does, disclose the following limitations:
The computer-implemented method of claim 1, wherein the visualization further includes a third graphical element that is graphically representative of a carrier entity having custody of the item ... [See [0116-0117]; (Fig. 22, element 701); Ko teaches displaying a driver identification number representative of a driver transporting packages along a delivery route (i.e. a third graphical element that is graphically representative of a carrier entity having custody of the item).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring display of Bobo in view of Jones in view of Skaff with the driver identification display of Ko.  By making this combination, the system of Bobo in view of Jones in view of Skaff would be able to provide more information to a program operator regarding the transportation of an asset. One of ordinary skill in the art would have recognized that his additional information would be beneficial in making decisions and determinations related to the environmental condition monitoring of an asset.  Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.

Claims 8 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Jones (U.S. Pub. No. 2019/0114714) in view of Skaff (U.S. Pub No. 2017/0286901) in view of Jurich (U.S. Pub. No. 2020/0042933).
Regarding the following claim 8 limitations, Bobo in view of Jones in view of Skaff, as shown, disclose all claim 1 limitations. 
The computer-implemented method of claim 1, further comprising: causing a first set of the event data that includes the one or more measurements that exceed the first threshold level or the second threshold level to be stored ... and discarding a second set of the event data that includes the measurements of the environmental conditions which fall below the first threshold level or the second threshold level. [See [0091]; [0086]; Bobo teaches allowing a user to access historical measurement readings stored in memory, and that historical measurement readings may exceed a first or second threshold (i.e. causing a first set of the event data that includes the one or more measurements that exceed the first threshold level ... to be stored). In another embodiment, Bobo further teaches flagging measurements that are outside of preset allowable limits (i.e. measurements that exceed the first threshold level or the second threshold level) and storing the flagged measurements in memory (i.e. discarding a second set of the event data that includes the measurements of the environmental conditions which fall below the first threshold level or the second threshold level). (Examiner’s Note: This embodiment that Bobo discloses only storing the measurements that exceed a threshold, and not storing measurements that do not exceed the threshold.)]
Bobo in view of Jones in view of Skaff do not, however Jurich does, disclose the following limitations:
... causing a first set of event data ... to be stored in a plurality of ledgers of a blockchain; [See [0029]; Jurich teaches lock units used to secure cargo generating a new blockchain entry at certain events, including tampering events.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring of Bobo in view of Jones in view of Skaff with the blockchain event data recording of Jurich.  By making this combination, the tamper event sensors, temperature sensors, etc. described in Bobo paragraph [0065] would be able to trigger the recording of associated event data on a blockchain. This would allow the event data to be more secure and less vulnerable to manipulation by the delivery driver or another party. Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Regarding the following claim 24 limitations, Bobo in view of Jones in view of Skaff, as shown, disclose all claim 1 limitations. Bobo in view of Jones in view of Skaff does not, however Jurich does, disclose the following limitations:
The computer-implemented method of claim 1, further comprising: receiving, prior to the item being transported, a smart contract associated with the item, the smart contract being encoded with a shipping change and triggering criteria, the triggering criteria including the threshold level for the specific environmental condition associated with the item; and responsive to determining that the one or more measurements exceed the threshold level, including an action user interface element in the visualization that is selectable to initiate the shipping change while the item is being transported. [See [0038]; [0021]; [0055]; [0037]; Jurich teaches using a smart contract to prompt a consumer to select either “accept” or “reject” an action by an insurer, retailer, manufacturer or other party (i.e. a shipping change) based on sensor measurements indicating goods have been damaged based on predetermined thresholds. Jurich further teaches that the smart contract can trigger the action when a shipper who currently has possession is about to hand over the goods to a second shipper (i.e. while the item is being transported).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring of Bobo in view of Jones in view of Skaff with the smart contract consumer prompt triggering of Jurich. By making this combination, the system of Bobo in view of Jones in view of Skaff would be able to prompt a consumer to accept or reject predetermined actions based on detected risk of damage to goods. This would benefit the system of Bobo in view of Jones in view of Skaff by reducing the amount of oversight and human decision-making required to initiate necessary actions for handling goods damaged by shipping environmental decisions. Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Regarding the following claim 25 limitations, Bobo in view of Jones in view of Skaff, as shown, disclose all claim 1 limitations. Bobo in view of Jones in view of Skaff does not, however Jurich does, disclose the following limitations:
The computer-implemented method of claim 1, further comprising: receiving, prior to the item being transported, a smart contract associated with the item, the smart contract being encoded with a price modification and triggering criteria, the triggering criteria including a threshold level for the specific environmental condition associated with the item; and responsive to determining that the one or more measurements exceed the threshold level, including an action user interface element in the visualization that is selectable to accept shipment of the item at a reduced price as modified by the price modification. [See [0038]; [0021]; [0055]; [0037]; [0023]; Jurich teaches using a smart contract to prompt a consumer to select either “accept” or “reject” items at a discounted price based on sensor measurements indicating goods have been damaged based on predetermined thresholds.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring of Bobo in view of Jones in view of Skaff with the smart contract price modification consumer prompt of Jurich. By making this combination, the system of Bobo in view of Jones in view of Skaff would be able prompt a consumer to accept a modified price of goods based on detected risk of damage to goods. This would benefit the system of Bobo in view of Jones in view of Skaff by reducing the amount of oversight and human decision-making required to initiate necessary actions for handling goods damaged by shipping environmental decisions. Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Regarding the following claim 26 limitations, Bobo in view of Jones in view of Skaff, as shown, disclose all claim 1 limitations. Bobo in view of Jones in view of Skaff does not, however Jurich does, disclose the following limitations:
The computer-implemented method of claim 25, further comprising, responsive to determining that the one or more measurements exceed the threshold level, including an additional action user interface element in the visualization that is selectable to refuse shipment of the item. [See [0038]; [0021]; [0055]; [0037]; Jurich teaches using a smart contract to prompt a consumer to select either “accept” or “reject” an action by an insurer, retailer, manufacturer or other party based on sensor measurements indicating goods have been damaged based on predetermined thresholds.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring of Bobo in view of Jones in view of Skaff with the smart contract consumer prompt triggering of Jurich. By making this combination, the system of Bobo in view of Jones in view of Skaff would be able to prompt a consumer to accept or reject predetermined actions based on detected risk of damage to goods. This would benefit the system of Bobo in view of Jones in view of Skaff by reducing the amount of oversight and human decision-making required to initiate necessary actions for handling goods damaged by shipping environmental decisions. Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Jones (U.S. Pub. No. 2019/0114714) in view of Skaff (U.S. Pub No. 2017/0286901) in view of High (U.S. Pub. No. 2017/0270472).
Regarding the following claim 27 limitations, Bobo in view of Jones in view of Skaff, as shown, disclose all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1 ... wherein causing the computing device to render the visualization includes causing the computing device to display the digital image, the graphical element ... [See (Fig. 13, elements 322, 328, 327a-f, 329a-b); [0104-0107]; Bobo teaches displaying a status bar 328 including indicators 327a-f and 329a-b representing temperatures measured by sensors 102 and 104. Bobo further teaches the position of the indicators 327a-f and 329a-b representing different levels of risk of damage to the contents of the container based on the position of the sensor relative to the contents of the container and temperature reading, and that the indicators will be marked red when measurement readings are outside of a predefined range (threshold).]
Bobo in view of Jones in view of Skaff does not, however High does, disclose the following limitations:
... wherein the visualization further includes a first user interface element that is selectable to refuse shipment of the item and a second user interface element that is selectable to accept shipment of the item ... causing the computing device to display ... the first user interface element, and the second user interface element concurrently on the display screen of the computing device ... [See [0025]; High teaches monitoring storage temperatures of products, and sending an alert indicating that the temperature storage requirement for a product 190 has not been met. High further teaches presenting, via a graphical retailer access interface and display screen of a customer computing device 120 (i.e. wherein the visualization further includes a first user interface element), an option to either accept delivery of the product 190 (i.e. a second user interface element that is selectable to accept shipment of the item) and an option to request that the retailer replenish the product 190 with another, identical product 190 (i.e. a first user interface element that is selectable to refuse shipment of the item).
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring of Bobo in view of Jones in view of Skaff with the accept and reject functions of the user interface of High. By making this combination, the system of Bobo in view of Jones in view of Skaff would allow a user to accept or reject a delivery based on the monitored environmental conditions being at acceptable levels. This would benefit users by granting them the functionality of refusing a delivery that they know will be damaged based on the environmental conditions. This would benefit an operator of such a system as well, by diverting shipments of products that they are told will be refused if delivered.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Jones (U.S. Pub. No. 2019/0114714) in view of Skaff (U.S. Pub No. 2017/0286901) in view of Cheatle (U.S. Pub. No. 2012/0106859).
Regarding the following claim 28 limitations, Bobo in view of Jones in view of Skaff, as shown, disclose all claim 9 limitations. Bobo in view of Jones in view of Skaff further discloses the following limitations: 
The system of claim 9, wherein the computer-readable instructions further cause the one or more processors to: obtain the digital image from the item listing of the online retailer from which the item was purchased ... and insert the ... digital image into the positional reference. [See [0127-0129]; Skaff teaches automatically searching product listings of online retailers for images of a product. Skaff further teaches automatically inserting the image acquired from the online retailer.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking user interface of Bobo in view of Jones with the image collecting feature of Skaff. As alluded to in paragraph [0130] of Skaff, it is helpful for a user to have accurate product imagery in order best make decisions regarding the product. By making this combination, a user of Bobo in view of Jones would be able to quickly determine exactly the product in question. This is because an image of a product contains a high density of information, and conveys more information than a text name or description. Providing a collected image using the method of Skaff would also allow a user of Bobo in view of Jones to be able to better visualize the effects of environmental conditions on the product. For example, a user may be able to use an image of a product to visualize how a sturdy boxed product would be affected by pressure versus how a flimsy bagged product would be affected.

Bobo in view of Jones in view of Skaff does not, however Cheatle does, explicitly and specifically disclose the following limitations:
... crop the digital image; and insert the cropped digital image ... [See [0013]; Cheatle teaches a computer automatically cropping images and arranging them on a digital page.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the image collecting feature of Bobo in view of Jones in view of Skaff with the image auto-cropping feature of Cheatle. By making this combination the images collected by the system of Bobo in view of Jones in view of Skaff would be able to be automatically cropped before being inserted into a user interface. Cropping photos is a helpful way of clarifying an image by removing any confusing or unwanted imagery from it. This would benefit the operator of the system of Bobo in view of Jones in view of Skaff by helping ensure users understand the item being subjected to described environmental conditions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 3628
/DANIEL VETTER/              Primary Examiner, Art Unit 3628